Amended order of *264disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about June 25, 2004, which adjudicated respondent a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the fourth degree and menacing in the second degree, and placed him on probation for a period of one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to the victim’s background, were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Buckley, P.J., Mazzarelli, Andrias, Friedman and Sweeny, JJ.